Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered. Since the annotated Figures to clarify the rejection were not included in the previous office action; the Examiner has included the annotated Figures which seem to address the current arguments. The previous rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (1,735,399) in view of Lavin (US 2012/0210501). 
Regarding Claims 15, Hunter discloses a method of simultaneously preventing sunburn and cooling a back of a neck of a person, the method comprising the steps of: providing a shirt (Figure 10) with UV protection collar (Figures 1-9), the shirt with UV protection collar comprising: a shirt body (Figure 10) with a neck opening (Figure 10), a UV protection collar (Figures 1-9) sewn to the neck opening of the shirt body (Page 3, line 127- Page 4, line 23, stitching), and wherein the UV protection collar comprises a collar (10-12) attached to a collar band (16-18) and the collar is folded over the collar band creating a right folded edge length (RFE, see annotated Figure 1 below), a left folded edge length (LFE, see annotated Figure 1 below), and a center back folded distance (C, see annotated Figure 1 below) on the folded collar wherein the center back folded distance is greater than (Figure 1) the right folded edge length and the left folded edge length, wearing the shirt with UV protection collar on the person (Figure 10, the shirt with the collar is meant to be worn by a person, as it is clothing); positioning the center back folded distance on the folded collar at the center of the back of the neck of the person to cover a majority of the back of the neck of the person to block UV radiation from the back of the neck of the person (Figures 1-10); and placing the UV protection collar against the back of the neck of the person to provide evaporative cooling effects to the back of the neck of the person by absorbing and evaporating perspiration from the back of the neck of the person with the UV protection collar (Figure 10 is capable to provide 
Regarding Claim 16, the combination of Hunter and Lavin disclose wherein the collar band comprises a top collar band (17) attached to an under collar band (18) and having a collar band left edge length (LE, see annotated Figure 5 below), a collar band right edge length (RE, see annotated Figure 5 below), and a collar band center back distance (C, see annotated Figure 5 below), wherein the collar band center back distance is greater than (Figure 5) the collar band left edge length and the collar band right edge length.  
Regarding Claim 17, the combination of Hunter and Lavin disclose wherein the collar comprises an under collar (12) attached to a top collar (11) and having a collar left edge length (LFE, see annotated Figure 1 below), a collar right edge length (RFE, see annotated Figure 1 below), and a collar center back distance (C, see annotated Figure 1 below), wherein the collar center back distance is greater than (Figure 1) the collar left edge length and the collar right edge length. 
Regarding Claim 18, the combination of Hunter and Lavin disclose wherein the top collar band, the under collar band, the top collar, and the under collar is made from a material having at least UPF 50 rating and a moisture wicking capability (Lavin, 36, 277, 290, 351 & 352).  

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (1,735,399) in view of Lavin (US 2012/0210501) in further view of Malouf (USPN 4,286,337). 
Regarding Claim 19, the combination of Hunter and Lavin do not disclose wherein said collar further comprises stays. However, Malouf discloses a right collar stay panel (50) attached to a under collar adjacent a collar right edge length (Figures 1 & 6) and a left collar stay panel (50) attached to an under collar adjacent a collar left edge length (Figures 1 & 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a collar stay, as taught by Malouf, to the collar of Hunter-Lavin, in order to shape the collar so as to keep a neat appearance. Therefore the combination discloses wherein a right collar stay is inserted between the right collar stay panel and the under collar and a left collar stay is inserted between the left collar stay panel and the under collar to provide stiffness to the collar (Hunter, Figures 1-10 & Malouf, Figures 1 & 6).
Regarding Claim 20, the combination of Hunter, Lavin, and Malouf disclose the collar right edge length equals the collar left edge length (Figures 1-10).The combination of Hunter, Lavin, and Malouf do not specifically disclose the center back folded distance is 3 to 5 inches, the collar left edge length is 2 to 2.5 inches. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of length for the collar’s length in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the length involves only routine skill in the art.

    PNG
    media_image1.png
    231
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    219
    502
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732